EXHIBIT 10.1

 

PRINCIPAL ACCOUNTING OFFICER AGREEMENT

 

THIS PRINCIPAL ACCOUNTING OFFICER AGREEMENT is made on the 12th day of December,
2014, between TURBINE TRUCK ENGINES, INC., a Nevada Corporation, authorized to
transact business in Florida, (“Turbine”), and Judith Norstrud as its Principal
Accounting Officer (“Norstrud” or “PAO”).

 

RECITALS

 

A. Turbine is a Nevada corporation authorized to transact business in Florida.

 

B. Norstrud is an individual who has knowledge and abilities useful to Turbine.

 

C. Turbine desires to engage the services of PAO, and PAO is willing to work for
Turbine.

 

NOW, THEREFORE, in consideration of the mutual promises between the parties,
they agree as follows:

 

1. Recitals. The recitals as stated in the preamble are true and correct.

 

2. Term. Turbine agrees to engage Norstrud to serve as its Principal Accounting
Officer, commencing December 12, 2014 and continuing until such time as either
she or the Board of Directors shall determine (“Termination Date”).

 

3. Duties. During the term of this Agreement, Norstrud shall devote a sufficient
amount of her time, skill, and experience to fulfill the obligations of as its
Principal Accounting Officer. This is an executive management position. PAO
shall have all the usual powers of a principal accounting officer of a similar
business. The Parties shall maintain an open relationship with clear
communication and clear determination of duties.

 

It is understood and agreed that Norstrud owns and operates her own independent
accounting services, and that she may continue to do so during the term of this
Agreement, provided however, that she shall devote such of her time and energy
as are necessary for the fulfillment of the position of Principal Accounting
Officer.

 

4. Compensation. During the initial term of this Agreement, Turbine agrees to
pay PAO compensation as agreed upon by and between the PAO and the Board of
Directors.

  

5. PAO Benefits. PAO is entitled to the following PAO Benefits: An expense
account, handled in the company’s ordinary course of business, that covers out
of pocket expenses incurred by PAO during the regular performance of PAO’s
duties. Turbine and PAO acknowledge that company stock may be given in lieu of
normal and customary executive benefits.

 

 
1


--------------------------------------------------------------------------------




 

6. Working Facilities and Expenses. Turbine shall maintain work space and
equipment suitable for the Principal Accounting Officer of a company and
adequate for the performance of PAO's duties.

 

7. Termination. This Agreement and the relationship of PAO with Turbine shall be
terminable at will, by either Turbine or the PAO, provided however, that the
provisions of Article 10 below shall survive termination.

 

8. Agency. PAO shall have no authority to enter into any contract binding on
Turbine, or to create any obligations on the part of Turbine, except as shall be
specifically authorized by Turbine.

 

9. Indemnification. Turbine hereby agrees to indemnify, hold harmless and defend
POA, her employees and agents, from all costs damages, judgments, attorney fees,
expenses, obligations and liabilities of every kind which may be incurred by
them in connection with or arising from Norstrud’s performance of her duties as
Turbine’s PAO, including but not limited to, the defense of any lawsuit or
arbitration initiated by any party. In the event of any asserted claim, PAO
shall provide Turbine with timely written notice of same.

 

10. Protection. The Parties agree to the following, which supersedes any other
Non-Disclosure agreements in effect prior to the execution of this Agreement:

 

a. Non-Disclosure. All information learned by PAO in the course of this
engagement is agreed to be “confidential information”, proprietary to Turbine,
if it is marked “Confidential”. "Confidential Information" shall mean and
include all of Turbine's proprietary and sensitive information, technical data,
trade secrets, products, materials, techniques, procedures, research, product
plans, customer lists, markets, developments, inventions, discoveries,
processes, ideas, formulas, technology, designs, drawings, marketing and other
plans, files, materials, ledgers, documents, business strategies and financial
data and information, irrespective of whether said material is marked
confidential. "Confidential Information" shall also include all information
received or obtained from customers of Turbine and third Parties with which
Turbine does business. PAO covenants and agrees to hold such Confidential
Information in strictest confidence. The term “Confidential Information” shall
not include any information already in the public domain, or developed by PAO
for entities or persons other than Turbine and not related to the DCGT
technology or legally supplied to PAO by a third party. PAO shall not, during
the term of engagement and thereafter, disclose any Confidential Information, or
any other information regarding Turbine’s business or services to any person or
entity other than as required for Turbine’s benefit, or divulge to any third
party except on behalf of Turbine, or utilize in any way, or allow any third
party to utilize in any way, Confidential Information, except on behalf of
Turbine. PAO recognizes that all Confidential Information is the property of
Turbine, whether such rights are secured by trademark, patent or copyright, or
not.

  

b. Anti-Piracy. PAO shall not remove any Confidential Information, or any of
Turbine’s tangible personal property, or equipment from the premises without the
express consent of Turbine.

 

c. Non-Solicitation. PAO agrees that during the term of this Agreement and
during PAO’s engagement by Turbine, and for one (1) year after termination for
any reason, neither Party shall hire or participate in the hiring of, directly
or indirectly, any person who is employed by the other Party, or solicit or
induce any person or entity doing business with the other Party to discontinue
its relationship with the other Party or to work with any other person or entity
offering similar services, products or materials.

 

 
2


--------------------------------------------------------------------------------




 

11. Miscellaneous. Failure of either party to assert any of its rights under
this Agreement shall not constitute a waiver of its rights. The waiver by any
party of a breach of any provisions of this Agreement shall not operate or be
construed as a waiver of any subsequent breach by any party. This Agreement
shall inure to the benefit of, and be binding on, the parties and their
successors, heirs, personal representatives, and assigns. This instrument
contains the entire agreement of the parties. It may not be changed orally but
only by an agreement in writing signed by any party against whom enforcement of
any waiver, change, modification, extension, or discharge is sought. If any
provisions of this Agreement are declared invalid and unenforceable, the
remainder of this Agreement shall continue in full force and effect. This
Agreement shall be construed, interpreted, governed, and enforced in and under
the laws of the state of Florida except as otherwise provided in this Agreement.
Paragraph headings are inserted only for convenience and are not to be construed
as part of this Agreement or a limitation of the scope of the particular
paragraph to which they refer.

 

12. Attorneys’ Fees. In the event that either Party hereto commences litigation
against the other to enforce such party’s rights hereunder, the prevailing party
shall be entitled to recover all costs, expenses and fees, including reasonable
attorneys’ fees (including in-house counsel), paralegals’, fees, and legal
assistants’ fees through all appeals.

  

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

  

TURBINE TRUCK ENGINES, INC.   PRINCIPAL ACCOUNTING OFFICER       By: /s/ Enzo
Cirillo   By: /s/ Judith Norstrud     Enzo Cirillo     Judith Norstrud    

Board Chairman & Interim CEO

     

 

 

 

 

3

--------------------------------------------------------------------------------